             CASE 0:18-cv-02668-DTS Document 8 Filed 10/15/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


WILLIAM ELMQUIST,                                  CIVIL NO. 18-2668 (DTS)

         Plaintiff,

v.                                                 ORDER ON APPLICATION
                                                   TO PROCEED WITHOUT
NANCY A. BERRYHILL,                                PREPAYMENT OF FEES
Deputy Commissioner for Operations,
performing the duties and functions not
reserved to the Commissioner of
Social Security,

         Defendant.


         Having considered the Application to Proceed Without Prepayment of Fees

under 28 U.S.C. ' 1915 [Docket No. 2],

         IT IS ORDERED that the Application is:

        GRANTED

                IT IS FURTHER ORDERED that the Clerk issue Summons and the United
                 States Marshal serve a copy of the Complaint, Summons and this Order
                 upon the Defendant(s) as directed by the Plaintiff. All costs of service
                 shall be advanced by the United States

                 A summons shall be issued and the U.S. Marshal shall mail a request for
                 waiver of service to each Defendant subject to service under Rule 4(e), (f),
                 or (h) of the Federal Rules of Civil Procedure. If a Defendant subject to
                 service under those provisions fails, without good cause, to sign and
                 return the waiver, this Court shall impose upon the Defendant the
                 expenses later incurred in making service. See Fed. R. Civ. P. 4(d). Each
                 Defendant not subject to service under Rule 4(e), (f) or (h) shall be served
                 in a manner otherwise consistent with Rule 4.

Dated:           October 15, 2018

                                                   s/ David T. Schultz
                                                   DAVID T. SCHULTZ
                                                   United States Magistrate Judge
